
	

114 HR 4996 IH: Sensible Estate Tax Act of 2016
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4996
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Levin (for himself, Mr. Rangel, Mr. Blumenauer, Mr. Van Hollen, Mr. Crowley, Mr. Pascrell, Mr. Neal, Mr. Hoyer, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to return the estate, gift, and generation skipping
			 transfer tax to 2009 levels.
	
	
 1.Short titleThis Act may be cited as the Sensible Estate Tax Act of 2016. 2.Estate and gift tax returned to 2009 levels (a)Estate tax (1)Rate ScheduleSubsection (c) of section 2001 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(c)Rate Schedule
							If the amount with respect to  which the tentative  tax to be computed is:The tentative tax is:Not over $10,00018% of such amount.Over $10,000 but not over $20,000$1,800, plus 20 percent of the excess of such amount over $10,000.Over $20,000 but not over $40,000$3,800, plus 22% of the excess of such amount over $20,000. Over $40,000 but not over $60,000$8,200, plus 24% of the excess of such amount over $40,000.Over $60,000 but not over $80,000$13,000, plus 26% of the excess of such amount over $60,000.Over $80,000 but not over $100,000$18,200, plus 28% of the excess of such amount over $80,000.Over $100,000 but not over $150,000$23,800, plus 30% of the excess of such amount over $100,000.Over $150,000 but not over $250,000$38,800, plus 32% of the excess of such amount over $150,000.Over $250,000 but not over $500,000$70,800, plus 34% of the excess of such amount over $250,000.Over $500,000 but not over $750,000$155,800, plus 37% of the excess of such amount over $500,000.Over $750,000 but not over $1,000,000$248,300, plus 39% of the excess of such amount over $750,000.Over $1,000,000 but not over $1,250,000$345,800, plus 41% of the excess of such amount over $1,000,000.Over $1,250,000 but not over $1,500,000$448,300, plus 43% of the excess of such amount over $1,250,000.Over $1,500,000$555,800, plus 45% of the excess of such amount over $1,500,000..
 (2)Exemption AmountParagraph (3) of section 2010(c) of such Code is amended to read as follows:  (3)Basic exclusion amountFor purposes of this subsection, the basic exclusion amount is $3,500,000..
				(b)Gift tax
 (1)Limitation on basic exclusion amount for purposes of determining applicable credit amountParagraph (1) of section 2505(a) of the Internal Revenue Code of 1986 is amended by inserting (determined as if the basic exclusion amount were $1,000,000 and the deceased spousal unused exclusion amount was modified under subsection (d)) after calendar year.
 (2)Modification of deceased spousal unused exclusion amountSection 2505 of such Code is amended by adding at the end the following:  (d)Modification of deceased spousal unused exclusion amountIn the case of a surviving spouse who is the last spouse of the decedent with respect to whom an election is made under section 2010(c)(5), the deceased spousal unused exclusion amount with respect to such surviving spouse shall be determined as if such amount were the lesser of—
 (1)$1,000,000, and (2)applicable exclusion amount of the decedent reduced by the amount with respect to which the tentative tax is determined under section 2001(b)(1) on the estate of the decedent..
 (c)Effective dateThe amendments made by this section shall apply to estates of decedents dying and gifts made after December 31, 2016.
			
